Case 19-29669   Doc 16   Filed 10/28/19 Entered 10/28/19 18:43:03   Desc Main
                           Document     Page 1 of 8
Case 19-29669   Doc 16   Filed 10/28/19 Entered 10/28/19 18:43:03   Desc Main
                           Document     Page 2 of 8
Case 19-29669   Doc 16   Filed 10/28/19 Entered 10/28/19 18:43:03   Desc Main
                           Document     Page 3 of 8
Case 19-29669   Doc 16   Filed 10/28/19 Entered 10/28/19 18:43:03   Desc Main
                           Document     Page 4 of 8
Case 19-29669   Doc 16   Filed 10/28/19 Entered 10/28/19 18:43:03   Desc Main
                           Document     Page 5 of 8
Case 19-29669   Doc 16   Filed 10/28/19 Entered 10/28/19 18:43:03   Desc Main
                           Document     Page 6 of 8
Case 19-29669   Doc 16   Filed 10/28/19 Entered 10/28/19 18:43:03   Desc Main
                           Document     Page 7 of 8
Case 19-29669   Doc 16   Filed 10/28/19 Entered 10/28/19 18:43:03   Desc Main
                           Document     Page 8 of 8
